 E.W. SCRIPPS COMPANY227All production and maintenance employees of the Employer at itsiBirdsboro, Pennsylvania, plant, excluding office clerical employees,guards, professional employees, and supervisors as defined in the Act.[Text of Direction of Elections omitted from publication in this-volume.]E.W.SCRIPPS COMPANYandCINCINNATINEWSPAPERGUILD,LOCAL9,AMERICAN NEWSPAPER GUILD,CIO.Case No. 9-CA-285.May 3,1951Decision and OrderOn January 18, 1951, Trial Examiner George A. Downing issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the-Intermediate Report attached hereto.Thereafter the Respondentand the Union filed exceptions to the Intermediate Report and sup-porting briefs.'The Board 2 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the following additions and modi-fications."1.We agree with the Trial Examiner's disposition of the allegedsupervisors,' except as to the managing editor of The Kentucky Post.The Trial Examiner found that this managing editor is it supervisor.The evidence is not adequate to support this finding. It is agreed thathe is not the equivalent of the managing editor on The CincinnatiPost, who is concededly a supervisor.So far as the evidence shows,the managing editor of The Kentucky Post acts as a supervisor onlywhen the editor of that newspaper is away on vacation or on sick'The Respondent's request for oral argument is hereby denied because the record andbriefs,in our opinion,adequately present the issues and the positions of the parties'Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel[Chairman Herzog andMembers Houston and Reynolds].3The Trial Examiner inadvertently found that bargaining negotiations began on Janu-ary 7, 1950.The record shows,and we find, that the negotiations began on January 27,1950."The Salt Lake Tribune Publishing Company,92 NLRB 1411.and cases cited thereinArizona Times, Inc,85 NLRB 230;A. S. Abell Company,81 NLRB 82.94 NLRB No. 55. 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDleave.It does not show that he acts as a supervisor at other times.Such sporadic substitution for a supervisor is not sufficient to makean individual a supervisor within the meaning of the Act. 5Accord-ingly, we hereby modify the unit finding of the Trial Examiner tothe extent of including the managing editor of The Kentucky Postin the unit. 62.The Trial Examiner found, as we do, that the,Respondent hadviolated Section 8 (a) (5) of the Act by refusing to bargain with theUnion concerning merit increases for employees in the unit.Al-though conceding that in some areas merit increases are a bargainableissue, the Respondent contends that editorial personnel receiving morethan the top minimum salary provided in the collective bargainingcontract do not fall within this area, because the characteristics ofthese positions and the qualifications of those who fill them are suchthat merit cannot be determined by objective standards.Of necessity,the Respondent argues, the merit of these employees "is a matter ofopinion formed by management with consideration to its fundamentalaims."The distinction which the Respondent attempts to draw betweenbargainable and nonbargainable merit increases does not find sup-port either in the statute or in the decisions of this Board or thecourts.Merit increases are as much a part of the wage structure asbasic rates of pay.They are included within the meaning of the stat-utory phrase "rates of pay."'Consequelitly, an employer obligatedto bargain concerning basic rates of pay for any group of employees,must equally bargain for merit increases for the same employees. 8That, in the opinion of the Respondent, acceptable objective standardsfor awarding merit increases to its editorial employees may be diffi-cult or perhaps impossible to achieve, does not relieve it of its statu-tory duty to bargain on the subject. 'Perhaps the problem may notbe as impossible of solution by negotiation as the Respondent nowseems to think.In any event, it is under a statutory duty to seek sucha solution.The Respondent also asserts that the 1950 contract alone sets forththe rights and obligations of the parties.As the merit increase clausein the 1950 contract was a carryover from previous contracts, whenit admittedly gave the Respondent the right unilaterally to make merit5Block and KuhlCo.,90 NLRB No 258 CompareTennessee Coach Company,88 NLRB253, in which the Board held that an individual whoi egularlysubstitutes for a supervisor1 day out of every 6 is himself a supervisor .The Union's majority standing is not affected by this additional inclusion in the unit.J.H Allison Company, 70NLRB 377,enf'd 165 F. 2d 766(C. A. 6), cert.denied 335U S 814, rehearing denied 335 U S 905sJ H Allison Company, supraCfInland Steel Company v N L R B .170 F 2d 247 (C A. 7), cert denied 336U S 960,TideWaterAssociated Oil Company,85 NLRB 1096 E.W. SCRIPPS COMPANY229increases, the Respondent contends that the Trial Examiner improper-ly resorted to parol evidence to show that the Union did not intendin the 1950 contract to make a similar waiver.We are dealing with a right that derives from statute and not fromcontract.Although the Board has held that a union may waive cer-tain statutory rights by genuine collective bargaining, 10 it has alsosaid that such a waiver will not-readily be inferred.We are reluctant to deprive employees of any of the rights guaran-teed them by the Act in the absence of a clear and unmistakableshowing of a waiver of such rights. 11There is no "clear and unmistakable showing" in this case that theUnion intended to waive its right to bargain about merit increases.On the contrary, as found by the Trial Examiner, both the Union andthe Respondent understood that the signing of the 1950 contract waswithout prejudice to the litigation of the merit increase issue beforethis Board.The parol evidence rule does not require nullification ofthis understandii g.123.The Respondent contends that it was not required to furnish in-formation about merit increases for top editorial employees becausethe merit increases issue was not bargainable.A fortioriif, as wehold, the Respondent was under a duty to bargain with the Unionabout merit increases, it was obligated to furnish the requested infor-mation so that, at the least, bargaining could be conducted on an intel-ligent basis.,'The execution of the 1950 contract did not render mootthe Respondent's obligation to furnish this information, as main-tained by the Respondent 14 The contract. has not foreclosedbargaining as to merit increases, as we have found.The parties leftthe issue open pending the Board's determination of the Respondent'sobligation.Therefore, the information is still needed.Moreover,the information is certainly necessary for the negotiation of futurecontracts.Accordingly, we find, as did the Trial Examiner, that byrefusing to furnish the payroll information requested by the Union,the Respondent violated Section 8 (a) (5) of the Act 154.The Union has excepted to the Trial Examiner's finding that theRespondent did not -unlawfully refuse to bargain by conditioning awage increase upon the signing of the 1950 agreement which incorpo-rated the merit increases clause of the previous contract. In their10Shell Oil Company,93NLRB 161.11Tide WaterAssociatedOil Company,supra.12Bethlehem Steel Company,89 NLRB 341;Restatement, Contracts,§ 241 (1932).13General ControlsCo , 88 NLRB 1341, andcasescited therein.14N L R B v Yamman & Erbe MfgCo , 187 F 2d 947 (C A 2).15General Controls Co., supra;N. L. R B. v. Yawman & Erbe Mfg. Co., supra; J. H.Allison & Company, supra; Aluminum Ore Co v N. L R B ,131 F 2d 485 (C. A 7), enf'gas modified,39 NLRB 1286. 230DECISIONSOF NATIONAL LABORRELATIONS BOARDmany years of collective bargaining, the Respondent had never put-into effei't a wage increase or made retroactive wage payments for theemployees represented by the Union until a contract had been signed..Thus the Respondent's conduct in this case merely conformed to thehistorical pattern.Under these circumstances, we agree with theTrial Examiner that no refusal to bargain occurred.OrderUpon the entire record in this case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor Relations.Board hereby orders that the Respondent, E. W. Scripps Company,Cincinnati, Ohio, its officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Refusing to bargain collectively as to merit increases withCincinnati Newspaper Guild, Local 9, American Newspaper Guild,CIO, as the exclusive representative of the employees in the appro-priate unit.(b)Refusing to furnish full information to the Union as to thenames, rates of pay, wage classifications, and merit increases grantedto each of the employees in the appropriate unit.(c) In any like or related manner interfering with, restraining,or coercing employees in the exercise of the rights guaranteed inSection 7 of the Act.'2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:(a)Upon request, bargain collectively as to merit increases withCincinnati Newspaper Guild, Local 9, American Newspaper Guild,,CIO, as the exclusive representative of all its employees in the appro-priate unit.(b)Upon request, furnish to Cincinnati Newspaper Guild, Local 9,American Newspaper Guild, CIO, full information as to the names,rates of pay, wage classifications, and merit increases granted to eachof the employees in the appropriate unit.(c) Post at its plants in Cincinnati, Ohio, and Covington, Kentucky,copies of the notice attached hereto marked Appendix 16 Copies ofsaid notice, to be furnished by the Regional Director for the NinthRegion, shall, after being duly signed by the Respondent's repre-sentative, be posted by the Respondent immediately upon receiptthereof, and maintained by it for sixty (60) consecutive days there-after in conspicuous places, including all places where notices to16 In the event this Order is enforced by decree of a United States Court of Appeals,"A Decree of the United States Court of Appeals Enforcing " E.W. SCRIPPS COMPANY231employees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced,or covered by any other material.(d)Notify the Regional Director for the Ninth Region in writing,within ten (10) days from the date of this Order, of the steps takenby the Respondent to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed, insofar as it alleges that the Respondent violated Section 8(a) (5) and (1) of the Act by conditioning the granting of a wageincrease awarded by an arbitrator upon execution of a contract whichincorporated the merit increase clause of the previous contract.AppendixNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL, upon request, bargain collectively as to merit in-creases with CINCINNATI NEWSPAPER GUILD, LOCAL 9, AMERICANNEWSPAPER GUILD, CIO, as the exclusive representative of allemployees in the unit described herein.WE WILL, upon request, furnish to the above-named union, fullinformation as to the names, rates of pay, wage classifications,and merit increases granted to each of the employees in theappropriate unit.The bargaining unit is:All employees of our editorial, advertising, business, circula-tion, and maintenance departments involved in the operation ofThe Cincinnati Post and The Kentucky Post, except for theeditor, business manager, secretaries of the above two men, man-aging editor, advertising director, retail advertising manager,assistant retail advertising manager, manager of general adver-tising, classified advertisingmanager, advertising promotionmanager, office manager, secretary of the office manager, assistantoffice manager, maintenance superintendent, circulation manager,city circulation manager, suburban and country circulation man-ager, assistant national advertising manager, assistant classifiedadvertising manager, classified advertising supervisor, assistantclassified advertising supervisor, manager of the advertising serv-ice department, city editor, assistant city editor, news editor,assistant news editor, sports editor, women's editor, editor of The 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDKentucky Post, business manager of The Kentucky Post, andany other supervisory employees, and guards as defined in the Act.E.W. SCRIPPS COMPANYEmployer.By ------------------------------(Representative)(Title)Dated------------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial.Intermediate Report and Recommended OrderMr. William A. McGowan,for the General Counsel.Messrs. Ezra BryanandJames Garner (Baker, Hostetler & Patterson),ofCleveland, Ohio, for the Respondent.Mr. Rollin H. Everett,of Cincinnati, Ohio, for the Union.STATEMENT OF THE CASEUpon an amended charge filed on July 18, 1950, by Cincinnati NewspaperGuild, Local 9, American Newspaper Guild, CIO, herein called the Union andthe Guild, the General Counsel of the National Labor Relations Board,' by theRegional Director for the Ninth Region (Cincinnati, Ohio) issued a complaintdated September 12, 1950, against E. W. Scripps Company, herein called theRespondent, alleging that the Respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning of Section 8(a) (1) and (5) and Section 2 (6) and (7) of the National Labor RelationsAct, as amended, 61 Stat. 136, herein called the Act.Copies of the complaint,of said charge, and of the notice of hearing were duly served upon the Respondentand the Union.With respect to the unfair labor practices the complaint alleged in substancethat the Respondent since on or about December 10, 1949, had refused to bargainwith the Union by: (a) Refusing to furnish the Union, upon request, certainpayroll information covering the employees in the unit for which the Unionwas the designated representative ; (b) refusing to bargain as to merit increases ;and (c) conditioning the granting of a wage increase awarded by an arbitratorupon execution of a contract which incorporated the merit increase clause ofthe prior contract ; and that the Respondent by its said acts also interfered with,restrained, and coerced its employees in the exercise of rights guaranteed bySection 7 of the Act.The Respondent answered orally at the hearing and later filed a formal writtenanswer which superseded its oral statement of defenses.By its written answerthe Respondent denied the commission of the unfair labor practices, denied thatthe alleged unit was appropriate and that the Union represented a majoritytherein, and pleaded affirmatively defenses which may be summarized as fol-lows: (a) It had furnished to the Union information sufficient for bargaining;(b) on July 17, 1950, subsequent to the filing of the original charge [on May 10,1950], the parties entered into a contract, thus rendering moot the question of'The General Counsel and his representatives are herein referred to as the GeneralCounsel and the National Labor Relations Board as the Board. E.W. SCRIPPS COMPANY233a failure to bargain in good faith; and (c) that the unit which it had voluntarilyrecognized included supervisory and professional personnel, none of whom wasproperly within any unit on which the Board had jurisdiction to base a refusalto bargain order.Pursuant to notice a hearing was held on October 24, 25, and November 13,1950, at Cincinnati, Ohio, before George A. Downing, the undersigned TrialExaminer, duly designated by the Chief Trial Examiner. The General Counseland the Respondent were represented by counsel and the Union by a representa-tive.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce relevant evidence was afforded all parties.Respondent's motionsto dismiss the complaint and to strike certain paragraphs thereof were denied.On the General Counsel's motion, the Respondent furnished particulars as to theidentity and number of the alleged supervisors and professionals in the unit.Ruling was reserved on the General Counsel's motion to strike a portion of theanswer ; it is disposed of by the findings and conclusions herein.At the conclusion of the hearing the General Counsel's motion was granted,without objection, to conform the pleadings to the proof in matters not ofsubstance.The parties were also afforded an opportunity to make oral argu-ment and to file briefs, proposed findings of fact, and conclusions of law.Oralargument was waived.Briefs have been received from the General Counsel andthe Respondent and have been considered.Upon the entire record in the case and from his observation of the witnessesthe undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTE.W. Scripps Company is an Ohio corporation engaged in the publication ofdaily newspapers of general circulation.Among the newspapers published by theRespondent are The Cincinnati Post and The Kentucky Post, herein referredto collectively as the Post.The Post is published in Cincinnati, Ohio.Re-spondent also maintains offices in Covington, Kentucky, at which it is engaged inthe preparation of some portions of The Kentucky Post.The average daily circulation of the Post for the 12-month period ending Oc-tober 1, 1950, was approximately 150,000 copies, of which approximately 40,000were distributed to or sold in the States of Kentucky and Indiana by the Respond-ent from its place of business in Cincinnati, Ohio. In connection with the publi-cation of the Post during its last fiscal year, the Respondent purchased rawmaterials and supplies, including newsprint and printing supplies, valued at anamount in excess of $1,000,000, of which over 75 percent was purchased at pointsoutside the State of Ohio, and shipped from such points to the Respondent at Cin-cinnati, Ohio. It carries in the Post national advertising by manufacturers en-gaged in commerce and interstate commerce throughout the United States, of anannual average value in excess of $500,000. In connection with its publication ofthe Post, the Respondent is a member of, and receives news from, and furnishesnews to, the United Press Association and the International News Organization.It is concluded and found that the Respondent is engaged in commerce withinthe meaningof the Act.U. THE LABOR ORGANIZATION INVOLVEDCincinnati Newspaper Guild, Local 9, American Newspaper Guild, CIO, is alabor organization admitting to membership employees of the Respondent. 234DECISIONS OF NATIONALLABOR RELATIONS BOARDIII. THE UNFAIR LABOR PRACTICESA. Bargaining historyThe Guild's first contract with Respondent was negotiated in 1937 for theeditorial department, and in 1938 the commercial departments were included.There has been a continuous and relatively harmonious contractual relationship.The wage scheme set up by the contracts has remained substantially the same,i.e.,minimum wage rates were established as a floor, with a provision for meritincreases.However, the Respondent has consistently maintained that the grant-ing of merit increases was its sole prerogative, and recognition of that claim wasprovided for in past contracts by the following clause, which was understood andagreed by the parties to authorize the Respondent to grant merit increases with-out consultation with the Union :Nothing herein shall be construed to alter or modify the right of any in-dividual to bargain for salary increases in his own behalf, but the publisheragrees not to bargain with any individual for, or enter into any agreementproviding a salary less than required by this contract.Pursuant to that clause and that understanding, the Respondent has acted uni-laterally in granting all merit increases ; and it has not disclosed to the Unionthe identity of employees receiving such increases nor the amounts thereof. Ithas,-however, followed the practice of furnishing to the Union, shortly beforethe commencement of annual negotiations, a statement of the number of em-ployees who were paid at each salary level under each job classification set upin the contract.'The renewal date of the annual contracts was March 1, and negotiationsusually got under way a few weeks in advance. Prior to the negotiations forthe 1950 contract, the Union had accepted information of the foregoing typeand had not demanded more, nor had it insisted on bargaining with the Re-spondent for merit increases. Its change of position on those matters leddirectly to the situation which forms the subject matter of this proceeding.B. Negotiations for 1950 contractOn December 6, 1949, Rollin H. Everett, executive secretary of the Union,wrote Frederick W. Giesel, business manager of The Cincinnati Post, request-ing "complete information as to wages, length of service, merit increases, com-missions and any other remunerations" of "persons represented by the Guild."On December 9, Giesel replied, "Can give you record of salaries as heretofore.2 Such information furnished under the 1949 contract disclosed that there was a widespread between the minimum rates fixed by the contract and the maxima attained throughmerit increases.A comparison of such rates is set out in Appendix A hereto attached.Further comparisons reveal the following :Forty-six out of sixty-one editorial employees received salaries in excess of the $95 topminimum, the maximum being$177 85.Eight out of seventeen local and national solicitors received salaries In excess of the$95 top minimum,the maximum being $122.50All five chief clerks Isere paid substantially in excess of the $76 top minimum, theminimumsalary being $86 50, the maximum $102.50, and the average $96.Four out of seven special clerks received salaries substantially in excess of the $61 topminimum,the maximum being $95 50.Twelve out of fourteen senior clerks received salaries in excess of the $53 top minimum,the maximum being $77 50.Fifteen out of thirty-five clerks received salaries In excess of the top minimum of $45,the maximum being $75.Thirteen out of eighteen circulation district managers received salaries in excess of the$76 top minimum,the maximum being $90. E.W. SCRIPPS COMPANY235When do you want this, please?" By letter of December 10, Everett requestedthe information "as of now" ; and on or about December 20, Respondent sub-mitted payroll information of the same sort as furnished in the past.Negotiations began in a conference on January 7, 1950, and were continuedin conferences on February 1, 8, 17, 23, and March 7. Subsequent conferences,with a commissioner of the Conciliation Service present, were held on March17, April 7, and May 5. Respondent was represented by Giesel and sometimesalso by Editor Groat.The Union was represented by Everett and by a com-mittee.Happenings at the conferences need be summarized only briefly.Negotia-tions were extensive.The first meeting was devoted largely to a discussionof management's proposals ; the second to the Union's proposals.The contractproposed by the Union contained, as usual, provisions for a large number ofchanges in the existing contract, including provisions which would have reservedto the Guild the right to bargain on individual merit increases and which wouldhave required Respondent to furnish it with date of employment, classification,experience rating, salary (including merit increases), and home address of allemployees.The Union's position as outlined by Everett in the various meetings maybe summarized as follows : The provision as to bargaining for merit increaseswas proposed not because the Union felt the old clause removed its legal rightsto bargain for merit increases but so that there would be a clear understand-ing by management that such was not the case. The provision and the requestfor information was made because of the annual difficulties experienced bythe Union in preparing for negotiations, in the actual process of collective bar-gaining and in "policing" the contract after an agreement was reached.Al-though both the Union and the Respondent had subscribed to the theory thatcertain employees might be entitled to higher pay than others in the sameclassification because of varying abilities, the Union was required to enterinto collective bargaining with no knowledge of the identity of the employeesconcerned nor of the basis on which the merit increases had been arrived atand awarded.Furthermore, in discussions with employees during its "clinics," the Union hadfound one of the greatest causes of unhappiness toward management, sometimestoward the Union, and the whole process of collective bargaining, was that theemployees did not know what was taking place in regard to merit increases.Although the Union felt there were perhaps misconceptions and exaggerations onthe part of the employees as to what they considered unfairness resulting frommerit increases, the Union was without adequate information to determinewhether the plan was being operated properly or equitably, nor even to enable itto bargain intelligently for minimum rates.Everett testified that although hedid not recall specifically discussing the question of grievances, the Union wasobviously at a loss to bring a grievance without information as to merit increases.In refusing the Union's demands, the Respondent's position was, essentially,that the information was of a confidential nature, that the Union was callingfor matters which were the employees' own private business, and that the Respond-ent's relationship with its employees was such that it was wrong for the Respond-ent to disclose the information.The foregoing contentions were renewed in the conferences with the Concilia-tion Commissioner, but without resolving any of them. In fact, Giese] finallystated he would be unwilling to furnish the additional information requestedunless required by law to do so. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDBy May 9, all major issues had been settled with the exception of wages, meritincreases,and the furnishing of informationsOn or about that dateagreementwas reached to arbitrate the wage question, although the formal stipulation to doso was not signed until May 22.On or about May 9, also, an understanding wasapparently reached between Everett and Giesel that the other two issues would bedeterminedon charges filed by the Union under the Act.Thus, on May 10 theUnion filed its original charge herein charging a refusal to bargain by a refusalto furnish information necessary to bargain "in connection with wages, meritincreases, and other economic matters."On or about the same date Everetttyped up and submitted to Giesel the following proposed clause for inclusion inthe 1950 contract, which it was understood would be entered into after thearbitrationaward was made :The publisher agrees not to bargain with any individual for, or enter intoany agreement providing a salary less than required by this contract.Theminimum rates established herein are minimums only.There shallbeaddedto this contract a clause concerning merit increases and payroll informationafter final disposition of CaseNo.9-CA-285, filed by the Guild with the Na-tional Labor Relations Board.[Emphasis supplied.]Everett testified that Giesel agreed to the inclusion of the clause in the contract.Giesel testified that he agreed only to submit it to the Respondent's attorneys.Everett admitted that Giesel had stated that he would have to,submit "the word-ing" to the attorneys.Although the point becomes immaterial in view of laterdevelopments and the conclusions reached herein, it is concluded that Everettmistakenly assumed that Giesel had agreed to inclusion of the clause as drawn.The wage award, made on July 5, granted increases in the minimum rates;and on July 6 Everett and Giesel met "to put the contract into shape," asEverett testified, in accordance with the agreement which the Union felt hadbeen previously reached.When the merit increase clause was reached, Gieselindicated he had not received clearance from the attorneys on the Union's pro-posed clause above quoted.The Union also requested that payment be madepromptly of back wages due under the award since March 1 (to which dateit had been agreed the award should be retroactive), and Giesel agreed to doso, but stated that computations could not be made by the next pay day.On July 11, Giesel wrote Everett as follows :Today is first chance I have had to talk to our lawyer.He is rather busydown in N. Y.That clause you proposed to be used relative to information on meritraises is not acceptable to them.They believe that clause would give youthe law suit hands down. So we need to look at that again.My conception of the whole thing is that you do not want to do awaywith merit raise system as it now is but want information on each indi-vidual raise.Settlement of that seems simple to me-leave present clause in. Iflaw finally says we must give information then naturally we will obeylaw.My belief is that the matter will not be settled before next March 1,anyway.S Everett and Giesel differed as to whether agreement had been reached on certain minorissuesIt is clear from all the evidence that the parties were certainly in substantialagreement on the minor issues and that all that remained was the reduction of thatagreementto writing, as testified by Everett E.W. SCRIPPS COMPANY237Can we meet soon on this and other final clauses of contract?Wantto pay off soon as possible. `In subsequent conferences Giesel refused to make payment of back wages un-til a contract was agreed upon,` and refused to agree to a contract which didnot include the former merit increase clause, citing the opinion of the attorneysthat the Respondent's "case" would automatically be lost unless the old clausewere included. In finally acceding, Everett told Giesel that in signing the con-tract the Union was doing so under duress and that it was not in any wayinvalidating its rights.Everett testified that he felt the Union was being co--erced by the refusal of management to carry out its previous agreement and byputting the membership in the position of not getting badly needed pay in-,creases.Everett and Giesel then prepared a rough draft of a new contract by inter-lining a copy of the 1949 contract ; and they signed the rough draft on July 17,1950, effective March 1, 1950.On July 18 the Union filed its first amended charge herein, adding to its pre-vious charge of a refusal to furnish information, a charge that the Respondenthad also refused to bargain as to the standards to be applied or the methodsadopted to effect merit increases, and by conditioning the granting of wage in-crease awarded by the arbitrator upon the Union's signing and execution of anew contract incorporating the old merit increase clause.C. Contentions and evidenceregardingthe unitThe contracts had consistently covered all employees of the editorial, adver-tising, business, circulation, and maintenance departments of the Post, withcertain exemptions of specified supervisory and confidential positions.The ex-clusions from both the 1949 and the 1950 contracts were of 20 such positions.In alleging an appropriate unit, the complaint followed the contract, but addedto the exclusions "any other supervisory employees, and guards as defined inthe Act."The Respondent contended that in addition to the exemptions provided in thecontract, there were 14 other positions (hereinafter referred to) which quali-fied as supervisory and which should be specifically excluded from the unit. Italso contended that the Board could not find the unit to be an appropriate onebecause it included certain professional employees among whom no election hadbeen held. (See Section 9 (b).) It identified the latter as being approximately30 in number and as consisting of all editorial employees who were paid in ex--cess of the top minimum salary fixed in the contract.1.The additional supervisorsThe Trial Examiner reserved ruling on the General Counsel's motion to strikethe portion of the Respondent's answer under which its contentions as to theadditional supervisors were asserted, and received evidence of the duties of saidpersons.Though the number of such positions was not sufficient to affect theUnion's majority in the unit, and though it may perhaps be possible at the present4 Everett had testified that in a telephone conversation with Gieselon July 9,Gieselhad said, "Well, my lawyers have hit the ceiling over the proposed clause, and will not letme pay the arbitration award."Giesel denied making any such statementGiesel'sletter shows that he did not talk with the attorneys until July 11.His denials arecredited.6 Everett admitted that historically the signing of a contract had preceded the putting,into effect of any wage increase and the payment of any retroactive wages. 238DECISIONSOF NATIONALLABOR RELATIONS BOARDstage to avoid passing on the supervisory status of the persons in question (asargued by the General Counsel), yet Respondent earnestly urged that the de-termination be made and that it not be indefinitely postponed to the complianceor contempt stages.Furthermore, it appeared from the Respondent's repre-sentations in colloquies during the hearing that resolution of the issue mightwell settle the entire controversy between the parties.Under the circumstancesthe Trial Examiner feels that industrial peace may be obtained and the policiesof the Act effectuated by a determination of the positions in question, as towhich the evidence was fully developed and was not in dispute.Assistant national advertising manager:During the absence of the nationaladvertising manager he has full supervisory authority over a staff of five em-ployees.Periods of absence are for vacations, sickness, and out-of-town calls ;and vacation periods alone amount to some 6 to 8 weeks a year.When themanager is present the assistant has, and exercises, full discretion responsiblyto direct the employees in the department as well as authority to effectivelyrecommend the hiring, promotion, discharging, rewarding, etc., of such em-ployees.Assistant classified advertising manager:He is the assistant to the classifiedadvertising manager, and exercises similar authority to the assistant nationaladvertising manager over a staff of nine employees.Classified advertising supervisor:She exercises full supervisory authorityover 10 to 12 employees in her department, being in full charge of them.Assistant classified advertising supervisor:She acts for the supervisor duringher absence on vacations, during lunch periods, and on 1 day each week(Saturday) when the supervisor is off.Manager of the advertising service department:He exercises full supervisoryauthority over nine employees, giving them approximately 99 percent of theirorders and directions.Cashier:He is a working foreman, who exercises some direction over twoother employees.He works in a clerical capacity along with those employeesand is in charge of the receipt of money and the making of payments. The evi-dence does not satisfactorily establish that in directing the other employees,the cashier does so in responsible fashion, or that the exercise of authority isother than of a merely routine or clerical nature.Neither does the evidenceestablish that the cashier has authority effectively to make recommendations asto the other employees.Thus, Giesel was unable to state that the cashier hadever made a recommendation to hire or fire ; and he testified that although thecashier had authority to grant leaves of absence, the only incident he knew ofwhere a cashier had made such a recommendation was one in which the officemanager (the cashier's superior)had actually brought the matter to Giesel forapproval.Advertising manager of The Kentucky Post:The evidence does not establishthat he exercises supervisory authority over employees.Giesel's following tes-timony, the only evidence on the subject, does not so establish:Specifically, I don't know. I pay little attention to the Kentucky end.Mr. Willenborg is business manager over there.He has under him an ad-vertisingmanager and I assume that they run their affairs over there agood deal like we do ours. I know that he does run alladvertising affairsin the absence of the business manager. [Emphasis supplied ]City editor:He has and exercises authority responsibly to direct some 25 to30 employees and to make effective recommendations as to them. E.W. SCRIPPS COMPANY239Assistant city editor:He acts for the city editor in the absences of the latter.These include a 3 weeks' vacation, 1 day off a week (usually Saturday), lunchperiods, illnesses, and other absences.News editor:He exercises authority comparable to the city editor over a groupof approximately 9 to 11 employees.Assistant news editor:He acts for the news editor in similar fashion as theassistant city editor does for the city editor and for similar periods of time.Sports editor:He heads a group of about five employees who are combinationwriters and reporters.He has no assistants.He makes assignments to theemployees and reviews their stories for general form and content.They applyto him for time off and he has authority to grant leave.Women's editor:He is also called feature editor and also acts as dramaticcritic and book critic.He makes assignments to the six or seven employees onhis staff, they return their stories to him, and he reviews the material.Theemployees also apply to him for time off and he has authority to grant such leave..Managing editor of The Kentucky Post:He acts as the assistant to the editorof that paper over an editorial staff of 10 to 15 employees. In the editor's absence,on vacation, sick, or other leave, the managing editor acts for the editor and isin full charge of the staff.It is concluded and found on the basis of the foregoing that the cashier and theadvertising manager of The Kentucky Post do not possess supervisory status,but that the occupants of the remaining 12 positions above described are super-visors within the meaning of Section 2 (11) of the Act.2.The alleged professional employeesSection 2 (12) of the Act defines "professional employee" as-(a) any employee engaged in work (i) predominantly intellectual andvaried in, character as opposed to routine mental, manual, mechanical, orphysical work ; (ii) involving the consistent exercise of discretion and judg-ment in its performance; (iii) of such a character that the output producedor the result accomplished cannot be standardized in relation to a givenperiod of time; (iv) requiring knowledge of an advanced type in a field ofscience or learning customarily acquired by a prolonged course of specializedintellectual instruction and study in an institution of higher learning ora hospital, as distinguished from a general academic education or from anapprenticeship or from training in the performance of routine mental, man-ual, or physical processes ; or(b) any employee, who (i) has completed the courses of specialized in-tellectual instruction and study described in clause (iv) of paragraph (a),and (ii) is performing related work under the supervision of a professionalperson to qualify himself to become a professional employee as defined inparagraph (a).The Respondent offered no evidence which would establish its contention thatnumbers of the employees in the editorial department were professional employ-ees except for affirmative answers by Editor Groat to leading questions whichtracked the language of the above definition.What weight or persuasive effectmight normally be accorded such opinion evidence was dissipated by the cross-examination from which the following facts were developed : The Respondentin fact imposed no requirement of an academic or scholastic nature, though itsometimes encouraged employees to supplement their education as a means ofbettering themselves for advancement.Employees were generally hired at the 240DECISIONSOF NATIONALLABOR RELATIONS BOARDminimum rates and thereafter went up through the ranks as experience warrantedand as skill developed;and the Respondent customarily transferred or promotedemployees on that basis.Much of their work is of a routine nature and it isnecessary for all of them to meet time deadlines in getting out issues of thenewspaper.Respondent made no attempt to establish that its editorial employees differedfrom comparable employees in the newspaper industry generally. Indeed,Groat's testimony on cross-examination showed that there was no difference ;for as the courts have recognized, it is a matter of common knowledge "thatfew newspaper employees are graduates of specialized schools of journalism,and there are editors of long experience and trained judgment who, agreeingthat 'die proper study of mankind is man,' likewise believe that the only practicalschool of journalism is the newspaper office "Sun Publishing Company v.,Walling,140 F. 2d 445, 449 (C. A. 6), cert den 322 U. S. 728; citingBingay:Detroit Free Press,August 27, October 12, 1943.InChesapeake & Potomac Telephone Company of Baltimore,89 NLRB 231,the Board rejected the view that employees qualified as professionals wherethey were generally recruited from the labor force and primarily trained onthe job and where advanced education was not a prerequisite for the dutiesto be performedAnd in two cases-JerseyPublishing Company,76 NLRB 467;Free Press Company,76 NLRB 1047-the Board specifically rejected contentionsthat editorial employees of newspapers were professional employees. In theformer case, the factual situation and the company's contentions were approxi-mately identical with the Respondent's here.There the employer regarded asprofessional employees those whom it considered of particular value to thenewspaper because of their experience and capabilities and who allegedly hadgreater responsibilities than employees whom it regarded as nonprofessional.Here Respondent adds an additional and arbitrary salary criterion, contendingthat editorial employees who are paid above the top minimum rates set by thecontract are professionalsThere is obviously no validity under the statutory definition for the latterproposal.Thus, inBoniuit Teller, Inc.,84 NLRB 414, 424, the Board held thesalary criterion to be without significance.The employees there handled pro-motional work and publicity and obtained free newspaper publicity, amongother duties.But the Board pointed out that there was no requirement for acollege degree and concluded, "There appears to be no justification in the recordfor the Employer's contention that these employees are either professional orconfidential employees within the meaning of the amended Act."The arbitrary and unreal basis of the Respondent's present contention isfurther exposed by an analysis of the evidenceThus, as the General Counselpoints out, 46 of 61 editorial employees (75 percent) are paid above the topminimum and would be professional employees under the Respondent's conten-tionSeven others (11 percent) are paid at the atop minimum and could beimmediately converted by the Respondent into professionals, were its viewaccepted, by the simple expedient of granting them merit increases of $1 a week.The Board's rulings in the foregoing cases are in clear accord with the legis-lative history of the Act,' which shows that Congress intended the definition to6They are also in accord with the rulings of the Wage-Hour Administrator and withdecisions of the courts passing on the Administrator's regulations which define profes-sional employees within an exemption under the Fair Labor Standards Act, 52 Stat. 1060,and which are similar to the definition contained in Section 2 (12) of the present Act.See, for example,Sun Publishing Company v Walling, supra,where the court rejected acontention that reporters and editors were professional employees within the exemption;and seeMabee v White Plains Publishing Company,41 NYS 2d 534. AlsoseeStanger v. E.W. SCRIPPS COMPANY241cover such "strictly professional"employees with"highly specialized professionalqualifications"as doctors,lawyers,scientists,engineers,architects,and nurses.Senate Report No. 105 on S.1126,pp. 11, 19; House Conf. Rep. No.510 on H. R.3020, p. 36; Cong.Rec., Senate,p. 3952, Apr.23, 1947. 1It is, therefore,concluded and found that the evidence fails to establish theRespondent's contention that there are,within the unit herein found to beappropriate,any employeeswho qualifyas professionals within the technicaldefinition of Section2 (12).'D. Concluding findings1.The appropriate unit; representation' of a majority thereinAll employees of the editorial, advertising, business, circulation, and mainte-nance departments of the Respondent involved in the operation of The Cincin-nati Post and The Kentucky Post, except for the editor, business manager, secre-taries of the above two men, managing editor, advertising director, retail adver-tising manager, assistant retail advertising manager, manager of general adver-'tising, classified advertising manager ; advertising promotion manager, officemanager, secretary of the office manager, assistant office manager, maintenancesuperintendent, circulation manager, city circulation manager, suburban andcountry circulation manager, assistant national advertising manager, assistantclassified advertising manager, classified advertising supervisor, assistant classi-fied advertising supervisor, manager of the advertising service department, cityeditor, assistant city editor, news editor, assistant news editor, sports editor,women's editor, editor of The Kentucky Post, business manager of The KentuckyPost,managing editor of The Kentucky Post, and any other supervisory em-ployees, and guards as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b) of theAct.SeeRecord Publishing Company,91 NLRB No. 215, and cases there cited.The number of employees in the unit normally varied from 215 to 240, of whomapproximately 191 were and have been members of the Union at all times sinceDecember 10, 1949. The Union was, therefore, at all times covered by the com-plaint, the representative for the purposes of collective bargaining of a majorityof the employees in said unit.2.The refusal to bargainIt is now beyond dispute that an employer is under a duty to bargain withthe representative of its employees with respect to individual merit increases.General ControlsCo., 88 NLRB 1341;N. L. R. B. v. J. H. Allison and Company,165F. 2d 766 (C. A. 6) cert. den., 335 U. S. 814, rehearing den., 335 U. S. 905. It isclear, however, that down to and including the 1949 contract the Union hadbargained away the right it otherwise would have had to participate in andbargain with respect to such increases Cf.General Controls Co., supra.Thequestion is whether that right was likewise bargained away by the signing ofthe 1950 contract.Plainly it was not.After agreement was reached to arbitrate the minimumwage question, the Union filed a charge to seek a determination by the Boardof the only remaining serious issues. Immediately thereafter Everett typedV,ocafilm Corporation,151 F. 2d 894 (C A. 2), citing "Report and Recommendations of thePresiding Officer at Hearings Preliminary to Redefinition," Wage and Hour Division, U SDepartment of Labor, October 1940, p 41, and "Manual of Newspaper Job Classifications,"Wage and Hour and Public Contracts Division, U. S Department of Labor, April 1943.953841-52-vol. 9417 242DECISIONSOF NATIONAL LABOR RELATIONS BOARDout and delivered to Giesel a proposed contract clause which left open the ques-tions of merit increases and furnishing information pending the Board's decision.Though, as found herein, Giesel did not agree to the inclusion of the exact clauseas drafted by Everett, he voiced no objection to the proposal that the questionsshould be left open until adjudication by the Board on the Union's charge. Thathis interest in referring the matter to the Respondent's attorneys was simplyto guard against prejudicing the Respondent's position in the contemplatedBoard proceeding is clear,from his July 11 note to Everett:That clause you proposed to be used relative to information on meritraises is not acceptable to [the attorneys].They believe that clause wouldgive you the lawsuit hands down.But neither did Giesel intend nor suggest that the Union waive or prejudiceits own rights :My conception of the whole thing is that you do not want to do awaywith merit raise system as it now is but want information on eachindividual raise.Settlement of that seems simple to me-leave present clause in If lawfinally says we must give information then naturally we will obey lawThis was obviously a representation that the Union's rights were also tobe considered as reserved, without prejudice to its position in the "law suit,"though to avoid prejudice to the Respondent's position the former clause wasto be included in the contract which both parties were anxious to sign to ex-pedite payment of the arbitration award.Having induced the Union, in relianceon that representation, to sign the proposed contract, the Respondent is nowestopped to assert that the Union has thereby bargained away the rightswhich the Respondent had agreed were being reserved.As the Board has repeatedly observed,it is". . . reluctant to depriveemployees of the rightsguaranteedthem by the Act in the absence of a clearand unmistakable showing of a waiver of such rights."Tide Water AssociatedOalCompany,85 NLRB 1096;The Standard Oil Company,92NLRB 227.See alsoInland Steel Company, Indiana Ilarbor,77 NLRB 1, enforced, 170 F.2d 247 (C. A. 7), cert. den. 336'U. S 960. Certainly, there is hereno "clearand unmistakable showing" that the Union had agreed to waive its rights tobargain on merit increases, nor to receive information to which it was entitledas the duly designated bargaining representative of the employees.Insteadthe evidence is clearly to the contrary.` _The Respondent took the position at the hearing that merit increases werenot a bargainable issue in its case.Considerable evidence was offered to showthat the services performed by the employees were such that the evaluationof merit was wholly a matter of the opinion of the supervisors. The TrialExaminer orally ruled the defense to be invalid. That ruling is reaffirmed.As found above, it is beyond dispute that merit increases are a bargainableissue.General Controls Co., supra.The fact that merit increases constitutedso important a factor in the wage structure as possibly to be the controllingelement and that the question of merit might be a matter of opinion or judg-ment offers no basis for creating an exception to the rule-rather it would af-forda fortiorireasons for applying it.The Respondent showed no relation-ship to its employees which justified an exception.Certainly, that relationshipwas not and could not be such as to overthrow the relationship between theemployees and the Union under whichthe Union was thestatutory and exclusiverepresentative of the employeesin all matters in respect to rates of pay, wages, E.W. SCRIPPS COMPANY243hours of employment, or other conditions of employment, Section 9 (a). SeeThe Electric Auto-Lite Company,89 NLRB 1192. In fact the contract expresslyrecognized the Union's status as the bargaining agent for the employees inthe unit.Cf.ibid.It is also conclusively settled thata union,which has been duly designatedand recognized as the statutory representative of employees, is entitled toreceive from the employer payroll information of the type the Union requestedhere in order to enable it to bargain intelligently and to determine whether thebargaining contract is being fairly and impartially administered.AluminumOre Company,39 NLRB 1286, enfd 131 F. 2d 485 (C. A. 7) ;J.H. Allison dCompany,70 NLRB 377, enfd 165 F 2d 766 (C. A. 6) cert. den. 335 U. S. 905;National Grinding Wheel Company, Inc.,75 NLRB 905;Dixie ManufacturingCompany, Inc,79 NLRB 645;Vanette Hosiery Hills,80 NLRB 1116;The Cin-cinnatc Steel Casting Company,86 NLRB 592;General ControlsCo.,supra;Yawman and Erbe Manufacturing Company,89 NLRB 881;The B. F. GoodrichCompany,89 NL1UB 1151 ;The Electric Auto-Lite Company,supra; MontgomeryWard d Co, Incorporated,90 NLRB 1244. And, seeSherwin-Williams Company,34 NLRB 651, andSouthern Saddlery Company,90 NLRB 1205.The reasons advanced by the Union during the negotiations were in fullconsonance with its statutory duties and functionsIndeed, the Union's needfor such information was greater than usual because (1) it had surrenderedto the Respondent sole discretion and responsibility for the making of meritincreases and (2) no maximum wage rates were set, no system was established,and no criteria were presciibed for the Respondent to follow. Cf.GeneralCony ols Co., supra.Obviously the higher the degree of the employer's discretionthe greater a union's responsibilityis,asthe representative of the employees, toobtain full information necessary to administer the contract and to protect theemployees' rights thereunderSeeThe Electric Auto-Life CompanyandGeneralControls Co., supra.The Respondent's claim that the information was confidential was disposedof by the Board and by the court of appeals in theAluminum Orecase,supra.See particularly the following statement by the court (131 F. 2d at 487) :Again we do not believe that it was the intent of Congress in this legislationthat, in the collective bargaining prescribed, the union, as representative ofthe employees, should be deprived of the pertinent facts constituting thewage history of its membersWe can conceive of no justification for aclaim that such information is confidential.Rather it seems to go to thevery root of the facts upon which the merits were to be resolved. Indetermining what employees should receiveincreasesand in whatamounts,itcould havebeen onlyhelpful to have before the bargainers the wagehistory of the various employees,including full informationas to the workdone by the respective employees and as to their respective wages in thepast, their respective increases from time to time and all other facts bearingupon what constituted fair wagesand fair increases.-And if there be anyreasonablebasis for the contention that this may have been confidential dataof the employer before the passage of the Act,it seems tous it cannotbe so held in the face of theexpressed social and economicpurposes of thestatute.Upon a consideration of the entire record, it is therefore concluded and foundthat the Respondent, by refusing to bargain as to merit increases and by refusingto furnish the Union with the names, rates of pay, classifications, and meritincreasesgranted to the employees within the aforesaid unit, has refused to 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargain collectively with the Union as the exclusive representative of its em-ployees in an appropriate unit, and has thereby interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed in Section 7of the Act.The evidence does not support the allekation that Respondent also refused tobargain by conditioning the granting of the wage increase awarded by the arbi-trator upon the execution of a contract which incorporated the merit increaseclause of the prior contract.IV THE EFFECT OF THE UNFAIR LABOR PRACTICESUPONCOMMERCEThe activities of Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerceV.THE REMEDYIt having been found that the Respondent has engaged in cei tarn unfair laborpractices, it will be recommended that the Respondent cease and desist there-from and take certain affirmative action which the undersigned finds will ef-fectuate the policies of the Act.It has been found that the Respondent has refused to bargain with the Unionas the representative of its employees in an appropriate unit as to the standardsto be applied and the methods adopted to effect merit increases in wage ratesand by refusing to furnish or provide the Union with the names, rates of pay,classifications, and merit increases gianted to the employees within the afore-said unit.It will therefore be recommended that the Respondent, upon request,bargain with the Union as to the standards to be applied and the methodsadopted to effect merit increases and that it supply to the Union, upon request,information of the specified typeBecause of the limited scope of the Respondent's refusal to bargain and be-cause of the absence of any indication that danger of other unfair laborpractices is to be anticipated from the Respondent's conduct in the past, it willnot be recommended that the Respondent cease and desist from the commissionof any other unfair labor practices.General Conti ols Co,and cases therecited.On the basis of the above findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following :CONCLUSIONS OF LAW1The Union is a labor organization within the meaning of Section 2 (5)of the Act.2All employees of the editorial, advertising, business, circulation, andmaintenance departments of the Respondent involved in the operation of TheCincinnati Post and The Kentucky Post, except for the editor, business manager,secretaries of the above two men, managing editor, advertising director, retailadvertising manager, assistant retail advertising manager, manager of generaladvertising, classified advertising manager, advertising promotion manager,officemanager, secretary of the office manager, assistant office manager, mainte-nance superintendent, circulation manager, city circulation manager, suburbanand country circulation manager, assistant national advertising manager, as-sistant classified advertising manager, classified advertising supervisor, assist- MOREHEAD CITY GARMENT COMPANY, INC.245ant classified advertising supervisor, manager of the advertising service depart-ment, city editor, assistant city editor, news editor, assistant news editor, sportseditor, women's editor, editor of The Kentucky Post, business manager of TheKentucky Post, managing editor of The Kentucky Post, and any other super-visory employees, and guards as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Section 9 (b)of the Act.1.At all times since December 10, 1949, the Union has been and is nowthe esctusive representative of all the employees in the aforesaid unit for thepurposes of collective bargaining within the meaning of Section 9 (a) of the Act.4.By failing and refusing at all times since December 10, 1949, to bargainwith the Union as to the standards to be applied or the methods adopted toeffectmerit increases in wage rates, and by refusing to furnish or providethe Union with the names, rates of pay, classifications, and merit increasesgranted to each of the employees within the aforesaid unit, the Respondent hasfailed and refused to bargain collectively with the Union as the exclusive repre-sentative of the employees in the appropriate unit and has thereby engagedin and is engaging in unfair labor practices within the meaning of Section8 (a) (5) of the Act.5.By said acts the Respondent has interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 of the Actand has engaged and is engaging in unfair labor practices within the mean-ing of Section 3 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]MOREHEADCITY GARMENTCOMPANY,INC.andAMALGAMATEDCLOTH-INGWORKERS OF AMERICA,CIO.Cases Nos. 34-CA-143and34-RC-150.May 3, 1951Decisionand OrderOn December 21, 1950, Trial Examiner Thomas S. Wilson issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediateReport attached hereto.The Trial Examiner alsofound that the Respondent had not engaged in certain other unfairlabor practices alleged in the complaint.Thereafter, the Respondentand the General Counsel filed exceptions to the Intermediate Report,and supporting briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Members Houston, Murdock, and Styles].94 NLRB No. 45.